                                          Case 4:18-cv-03689-HSG Document 48 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERRIS J. LEE,                                    Case No. 18-cv-03689-HSG
                                   8                    Plaintiff,                         ORDER GRANTING REQUEST TO
                                                                                           CHANGE TIME TO FILE
                                   9             v.                                        DISPOSITIVE MOTION
                                  10     E. KNOX, et al.,                                  Re: Dkt. No. 47
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Good cause being shown, Defendants’ request to change their time to file their dispositive

                                  14   motion is GRANTED. Dkt. No. 47. Defendants shall file their dispositive motion by June 22,

                                  15   2021. Plaintiff’s opposition to the dispositive motion must be filed with the Court and served

                                  16   upon Defendants no later than 28 days from the date the motion is filed. Defendants shall file a

                                  17   reply brief no later than 14 days after the date the opposition is filed. The motion shall be deemed

                                  18   submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  19          This order terminates Dkt. No. 47.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 27, 2021

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
